  Case 4:20-cr-00022-RSB-CLR Document 298 Filed 08/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                             CASE NO.: 4:20-cr-22

 TINA LIPSEY,

                  Defendant.


                                        ORDER

       This matter comes before the Court on the Government’s Motion to Dismiss. (Doc. 296.)

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the Court GRANTS the

Government’s Motion and DISMISSES Defendant Tina Lipsey from the Indictment in the above-

captioned case without prejudice. The Court DENIES AS MOOT any pending motions as to

Defendant Tina Lipsey and DIRECTS the Clerk of Court to TERMINATE Defendant Tina Lipsey

from this case.

       SO ORDERED, this 11th day of August, 2021.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
